10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JAMES WILLIAMS, Case No.: 2:18-cv-02432-APG-VCF
Plaintiff Order Denying Motion to Amend and

Motions for Injunctive Relief
v.
[ECF Nos. 21, 25, 26, 27]
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT, a political subdivision of
the State of Nevada; SHERIFF JOSEPH
LOMBARDO; JOSHUA BROMLEY;
JIMMY RUIZ; CHRIS HEIM; BONNIE
POLLEY; THEODORE SCHAFER; SHANE
STEPHENS; SGT. DAVID ROSE; LOGAN
JEX; JOSEPH NEGRI; JAMES DEANE;
CLARK COUNTY DISTRICT ATTORNEY
STEVEN B. WOLFSON; DEPUTY DA
FRANK LOGRIPPO;

 

Defendants

Plaintiff James Williams moves for leave to file an amended complaint. ECF No. 21. His
proposed amended complaint asserts 118 counts over 208 pages (not including the 177 pages of
exhibits attached to the proposed amended complaint). See ECF Nos. 21-1 and 21-2. This far
exceeds the “short and plain statement of the claim” that is required under Federal Rule of Civil
Procedure 8(a)(2). And Williams’s proposed amended complaint grossly expands the scope of
this lawsuit. The pending complaint is based upon Williams’s conditions of confinement at the
Clark County Detention Center. The proposed amended complaint seeks to litigate a variety of
issues related to him selling bottled water on the Las Vegas Strip. Those allegations are not
related to this lawsuit, and Williams may not expand this case in that fashion. Williams must file

a new lawsuit if he wishes to litigate those issues.

 
10

11

12

14

15

16

17

18

19

20

21

Ze.

 

 

Williams also filed a motion seeking a writ and injunctive relief. ECF Nos. 25, 26, 27.
That motion is based upon the allegations in Williams’s proposed amended complaint, which I
have denied. Preliminary injunctive relief is appropriate where “the intermediate relief [is] of the
same character as that which may be granted finally.” De Beers Consol. Mines v. United States,
325 U.S. 212, 220 (1945). But a court cannot issue an injunction that “deals with a matter lying
wholly outside the issues in the suit.” /d. The relief Williams requests in the motion goes far
beyond the allegations in the pending complaint. And he has not alleged sufficient facts and
irreparable injury to justify a writ or injunctive relief. I therefore deny the motion.

IT IS THEREFORE ORDERED that Williams’s motion for leave amend (ECF No. 21)
is DENIED.

IT IS FURTHER ORDERED that Williams’s motions for a writ and injunctive relief
(ECF Nos. 25, 26, 27) are DENIED.

DATED this 22nd day of May, 2019.

Andrew P. Gordon
UNITED STATES DISTRICT JUDGE

 

 
